141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth E. RICHARDSON, Appellant,Kenneth S. APFEL, Commissioner of Social SecurityAdministration, Appellee.
No. 97-3693.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 27, 1998.Filed March 4, 1998.

Appeal from the United States v. District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenneth E. Richardson appeals the district court's1 order granting summary judgment to the Commissioner and affirming the Commissioner's decision denying Richardson supplemental security income.  Having carefully reviewed the record and the parties' submissions, we affirm the judgment of the district court for the reasons set forth in its memorandum and order.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri